Citation Nr: 1533980	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for depression.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico in which the RO granted service connection for a depressive disorder, as well as other disabilities, and assigned an initial disability rating of 30 percent.  The RO changed that rating to 70 percent in a May 2012 rating decision, effective the date of grant of service connection in November 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Remand is necessary in this case to afford the Veteran a VA Compensation and Pension (C&P) examination as to the disability resulting from service-connected psychiatric disability. 

In her January 2011 Notice of Disagreement with the rating assigned for her psychiatric disability, the Veteran stated that after being fired from her third job post service she lost all confidence in her ability to work in the civilian environment.  She explained that she felt that her psychiatric disorder was a major factor in her inability to retain employment.  This raised the issue of whether a TDIU is warranted.

Service connection has been established for the following disabilities:  Acquired psychiatric disorder rated 70 percent disabling; bilateral foot tender surgical scars rated 20 percent disabling; bilateral foot metatarsalgia with residual hallux valgus rated 10 percent disabling; status post left and right foot bunionectomy with residual hallux valgus both rated noncompensable; lumbar spine degenerative disc disease rated 10 percent disabling; right and left lower extremity radiculopathy each rated 10 percent disabling, and right knee degenerative joint disease rated 10 percent disabling.  All ratings have been effective since November 2, 2009.  

The Veteran's combined rating for compensation has been 90 percent since November 2, 2009. 

The Veteran underwent a VA compensation and pension (C&P) examination with regard to her psychiatric disability in 2009, in response to her claim of entitlement to service connection.  In June 2012, VA afforded her a C&P examination.  The AOJ requested an opinion with regard to the effect of the Veteran's service-connected disabilities on employment.  The examiner provided an opinion but explained that he could not assess the impact of behavioral conditions on employment because that required a specialist.  The examiner indicated that he was a medical doctor and the Board assumes from his statement that he is not a psychiatrist.  

It is unclear from the record the functional limitations resulting from her psychiatric disability.  There are mental health treatment records associated with the claims file but those records do not provide enough information for the Board to decide this appeal.  After reviewing the record, the Board finds that additional medical evidence is needed to decide the issues before it.  Specifically, an examination with regard to the Veteran's service connected psychiatric disability is needed.  

Additionally, the Veteran's employment history is unclear from the record.  In her January 2011 Notice of Disagreement, the Veteran noted that in the rating decision on appeal the RO had referred to her as working as a parts sales manager for the past 12 years at an auto parts retailer.  She explained that she had never worked for the identified retailer.  She listed three employers for the period from August 1996 to August 2005, none of which involved auto parts.  It appears from the treatment notes that she worked in a volunteer capacity as a driver for DAV more recently.  

In May 2012, the AOJ sent a letter to the Veteran asking her to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In a February 2015 Supplemental Statement of the Case, the AOJ noted that the Veteran had not submitted the completed form.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and include a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Request that the Veteran complete the Form 21-8940 and submit it to VA.  

2.  Ensure that the Veteran is scheduled for a VA C&P examination with regard to her service-connected psychiatric disorder.  The examiner must review the claims file in conjunction with the examination and must annotate the report as to whether the claims file was reviewed.  The examiner must describe the symptoms and extent of disability resulting from the Veteran's service-connected psychiatric disability and must comment on the functional impairment caused solely by her service-connected psychiatric disability.  If there is different impairment for different periods of time between November 2009 and the present, the examiner should provide an explanation as to the impairment during the different periods.  All pertinent symptomatology and findings must be reported in detail.  

3.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




